Case: 15-41690      Document: 00514084237         Page: 1    Date Filed: 07/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 15-41690                                    FILED
                                  Summary Calendar                              July 21, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

GUADALUPE DELGADO-HERNANDEZ,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-366-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Guadalupe Delgado-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41690   Document: 00514084237    Page: 2   Date Filed: 07/21/2017


                               No. 15-41690

Hernandez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Delgado-Hernandez has not filed a response.

     We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                     2